DETAILED ACTION
Non-Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed September 22, 2020 which is a reissue of application 14/545,884 (U.S. Patent No. 9,759,595, published September 12, 2017).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-21 were published in US Patent 9,759,595.  A preliminary amendment was filed concurrently with the application on September 22, 2020.  By way of the preliminary amendment, original claims 1, 8, 10, 12, 13, 15-17 and 19-21 were amended. Therefore, claims 1-21 are currently pending in the application.




Statement under 37 C.F.R. 3.73(c)
There has been no statement under 37 C.F.R. 3.73(c), filed with the present application. This defect was identified in the Notice to File Missing Parts, mailed 9/25/2020.
Correction is required.

Consent of Assignee
There has been no Consent of Assignee, filed with the present application. Since the record is silent as to the existence of an assignee, it is presumed that one exists.
MPEP 1410.02(I), in part, states: 
“I.    WRITTEN CONSENT
A reissue application, whether filed before, on, or after September 16, 2012, must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. In addition, all assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of 37 CFR 3.73.

Where no assignee exists, applicant should affirmatively state that fact. This can be done by simply checking the "NO" box of item 8 of Form PTO/AIA /50 (for applications filed on or after September 16, 2012) or item 7 of Form PTO/SB/50 (for applications filed before September 16, 2012), which form may be signed by the inventors, or by a registered practitioner). If the file record is silent as to the existence of an assignee, it will be presumed that an assignee does exist. This presumption should be set forth by the examiner in the first Office action alerting applicant to the requirement. It should be noted that the mere filing of a written assertion of small entity status (see MPEP § 509.03) or a certification of micro entity status (see MPEP § 509.04) in no way relieves applicant of the requirement to affirmatively state that no assignee exists.
Where a written assertion of small entity status, a certification of micro entity status, or other paper in file indicates that the application/patent is assigned, and there is no consent by the assignee named in the written assertion of small entity status or the certification of micro entity status, the examiner should make inquiry into the matter in an Office action, even if the record otherwise indicates that the application/patent is not assigned.

The reissue oath or declaration must be accompanied by a written consent of all assignees. Thus, where an application is filed without an oath or declaration, or without the consent of all assignees, if the application otherwise complies with 37 CFR 1.53(b)  and the reissue rules (particularly 37 CFR 1.173(a)(1)  and 1.173(b)(2) ), the Office of Patent Application Processing (OPAP) will accord a filing date and send out a notice of missing parts setting a period of time for filing the missing part and for payment of any surcharge required under 37 CFR 1.53(f)  and 37 CFR 1.16(f). If the reissue oath or declaration is filed but the assignee consent is lacking, the surcharge is required because, until the consent is filed, the reissue oath or declaration is defective, since it is not apparent that the signatures thereon are proper absent an indication that the assignees have consented to the filing.
(Emphases Examiner)

Correction is required.

Information Disclosure Statement
The information disclosure statement filed 9/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Information Disclosure Statement (IDS), filed 9/22/2020, is a copy of the IDS filed in the parent application 14/545,884. This copy includes the previous statement that “All references considered except where lined through”, along with the previous examiner’s signature and date considered.
A new “clean copy” of the IDS form SB/08, along with a copy of the NPL document is needed.

Response to Amendment
The following is a quote from 37 C.F.R. 1.173(b) and(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

Emphasis added.
	
The amendment filed 9/22/2020, contains strikethrough of the patent claims 1, 8, 10, 12, 13, 15-17 and 19-21. Single brackets need to be used. Only single brackets should be used. Double bracketing in reissues only occurs in very special situations which are not present here. See MPEP 1453(IV)(A).

Drawings
The drawings are objected to because in figures 11 and 12, Patent Owner refers to “mixing ruler 56” (Col. 10, ll. 39-65), but the drawings use reference character “54” for figures 11 and 12.
Corrected drawings in Amendments to the drawings must comply with 37 C.F.R. 1.173(b):
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Patent Owner refers to “mixing ruler 56” (Col. 10, ll. 39-65), but at col. 10, line 50, Patent Owner states “mixing ruler 54”.  Also, in col. 11, line 54, Patent Owner states “the vessel 48”, however; the vessel is identified as “60”. See col. 11, ll. 50-65.
Appropriate correction is required per 37 C.F.R. 1.173(a)-(b).

Claims
The present reissue includes original claims 1-21.  Independent claims 1, 10 and 15 are reproduced below. 
Claim 1 (currently amended): Apparatus for and mixing beverages comprising, 
a handheld vessel having a closed lower end portion and an
open upper end portion for receiving liquid ingredients, said vessel having an outer surface and inner surface defining a wall of said vessel,
said wall extending between said lower end portion and said
upper end portion,
an ingredient mixing guide 
a slot formed on said wall of said vessel and extending vertically between said lower and upper end portions,
said mixing guide removably positioned in said slot on said vessel to extend between said lower end portion and said upper end portion,
a plurality of measure lines visible on said mixing guide in spaced relation along the length of said mixing guide between said lower end portion and said upper end portion,
said measure lines each identifying a selected ingredient 
for adding sequentially to said vessel in an amount that fills
the vessel with the ingredient to said measure line identifying the ingredient, and 
said mixing guide detachable from said vessel after all of the ingredients identified on said mixing guide are added to said vessel.


a handheld vessel having a closed lower end portion and an open upper end portion for receiving liquid ingredients,
said vessel having an outer surface and an inner surface defining a wall of said vessel,
said wall extending between said lower end portion and said upper end portion, 
an ingredient mixing guide for identifying the ingredients of a selected beverage for mixing in said vessel, 
said vessel including a pitcher having a handle extending on one side of said pitcher and a pour spout extending from an opposite side of said pitcher,
said pitcher handle includes a groove extending
longitudinally on said pitcher,
said mixing guide includes a ruler snapped into engagement into said groove to releasably mount said ruler on said pitcher handle, and
said ruler having said measuring lines inscribed thereon to
identify the required order and amount of each ingredient added to said pitcher for mixing the selected beverage.

Claim 15 (currently amended): A kit for mixing ingredients of a selected beverage in a vessel comprising, 
a vessel having a closed lower end and an open upper end for containing a liquid beverage, 
a mixing ruler having a length to extend between said closed lower end and said open upper end of said vessel, said mixing ruler having an upper end portion for positioning oppositely of said vessel open upper end, 
said mixing ruler identifying the ingredients of a selected beverage for mixing in said vessel, 
said mixing ruler having spaced apart measuring lines identifying the ingredients for the beverage, 
said mixing ruler having a pair of tabs extending inwardly from said upper end portion toward the body of said ruler to
form a reduced clearance area between the end of each tab and the body of said ruler to receive in frictional engagement said vessel at said open upper end, and 
said mixing ruler being releasably attached to said vessel to display the ingredients identified on said measuring ruler to permit the ingredients to be added one after another to said vessel to a level opposite the measuring lines for each ingredient.


Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The following is a quotation of MPEP 1414 Roman Numeral II (A)-(C):
“II. A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE)
(A) A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective. In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984). A change or departure from the original specification or claims represents an "error" in the original patent under 35 U.S.C. 251. See MPEP § 1402 for a discussion of grounds for filing a reissue that may constitute the "error" required by 35 U.S.C. 251. Not all changes with respect to the patent constitute the "error" required by 35 U.S.C. 251. It is noted that an error to be corrected under 35 U.S.C. 251  may be the addition of a claim or claims that is/are narrower in scope than the existing patent claims, without any narrowing of the existing patent claims. See In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).

(B) Applicant need only specify in the reissue oath/declaration one of the errors upon which reissue is based. Where applicant specifies one such error, this requirement of a reissue oath/declaration is satisfied. Applicant may specify more than one error.
Where more than one error is specified in the oath/declaration and some of the designated "errors" are found to not be "errors" under 35 U.S.C. 251, any remaining error which is an error under 35 U.S.C. 251  will still support the reissue.
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.

Likewise, a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as "Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16." 
Emphasis added.

In the error statement of the declaration filed 11/5/202o, Patent Owner stated:

“Applicant believes the original patent to be partly inoperative or invalid by reason of patentee claiming more than patentee had a right to claim in the patent. 

In the error statement above, Patent Owner appears to indicate that the reissue application has been filed to narrow the claims (i.e., “claiming more than patentee had a right to claim”, but does not identify, broadly, the language of the error in the claims, i.e., what language the patented claims failed to recite. See bolded language above from MPEP 1414 II(C).
Furthermore, because the claims filed 11/5/2020 are considered to be broader than the patented claims, the reissue oath/declaration filed with this application is defective because it fails to identify the reissue application as a broadening reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Because it was determined that claims 1 and 10 are broadened, Patent Owner must identify a claim that the reissue application seeks to broaden. Patent Owner must do this if this is a broadening application.1

Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 251
Claims 1-9 and 13-21 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
From MPEP 1412.03, section I:
“A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b). A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims. Tillotson, Ltd. v. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729, 730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958). A claim which covers something that the original claims do not is a broadened claim. A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement. Thus, where the original patent claims only the process, and the reissue application newly adds product claims, the scope of the claims has been 
Patent 9,759,595 was published on September 12, 2017.  This reissue application was filed on September 22, 2020, 3+ years after publication.
With respect to claim 1, the claim terminology “detachably mounted” was deleted from original patented claim 1. Patent Owner then added the language “a slot formed on said wall of said vessel and extending vertically between said upper and lower portions, said mixing guide removably positioned in said slot…” 
The definition of “Detach” is, inter alia
1. To separate or unfasten; disconnect
2. To remove from association or union with something 3. To send (troops or ships, for example) on a special mission.

The definition of “remove” is 
1. To move from a place or position occupied
2. To transfer or convey from one place to another
3. To take off:
4. To take away; withdraw

Given that “detach” includes unfastening or disconnecting one element from another, and “remove” means moving from one place to another, it is considered that the phrase “said mixing guide removably positioned in said slot” is broader that the patented limitation of the mixing guide being “detachably mounted” on said vessel.
Because of this deletion, amended claim 1 is now broader than patented claim 1, as the Patent Owner would be able to sue a party for infringement that simply taught a removable mixing guide, which was not fastened, mounted, or otherwise connected to the wall of the vessel.
With respect to claim 13, Patent Owner deleted “mixing” and added “measuring” before “ruler”. In so replacing “mixing” with “measuring”,  Patent Owner has changed the scope of what the ruler does. A “measuring ruler” does not include the function of mixing the ingredients. Thus, the scope of the claim has been broadened beyond the 2 year limit from patent publication. See MPEP 1412.03, section I, above.
With respect to claim 15, Patent Owner deleted “measuring” and added “mixing” before “ruler”. In so replacing “measuring” with “mixing”, Patent Owner has changed the scope of what the ruler does. A “mixing ruler” includes the function of mixing the ingredients. Thus, the scope of the claim has been broadened beyond the 2-year limit from patent publication.
Claims 16-21 depend directly or indirectly on claim 15 and are rejected for the reasons above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 13, Patent Owner recites “said measuring ruler having an upper end engagable with said vessel open upper end portion to permit said measuring ruler to extend vertically on said vessel outer surface for display of the ingredients for mixing” These claimed features describe the embodiment shown in figures 20-22. See column 13 of the ‘595 patent. Claim 1 requires a slot on the wall of the vessel and a mixing guide positioned in the slot, which corresponds to the embodiment shown in figures 1-14. There is no teaching that the features of these two embodiments are usable together. Thus, the claimed subject matter is not supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Patent Owner has deleted the claim terminology “detachably mounted”, but in the last paragraph of claim 1, Patent Owner states “said mixing guide detachable from said vessel…”. Should not this be said mixing guide is removable from said vessel? This is confusing.
With respect to claim 3, “said mixing guide” should be –said mixing guides--, as a plurality of guides were cited in claim 2.
With respect to claim 5, Patent Owner states “said elongated member being detachably mounted on said vessel…”. Should not this be said mixing guide being removably mounted from said vessel? This is confusing. Claim 5 also recites “detachably” and not –removably--
Claims 2, 4, and 6-9 depend directly or indirectly on claim 1 and are rejected for the reasons above.
With respect to claim 13, Patent Owner recites “said measuring ruler having an upper end engagable with said vessel open upper end portion to permit said measuring ruler to extend vertically on said vessel outer surface for display of the ingredients for mixing” These claimed features describe the embodiment shown in figures 20-22. See column 13 of the ‘595 patent. Claim 1 requires a slot on the wall of the vessel and a mixing guide positioned in the slot, which corresponds to the embodiment shown in figures 1-14. There is no teaching that the features of these two embodiments are usable together. This is confusing.
Claim 14 depends on claim 13 and is rejected for the above reasons.
With respect to claim 15, Patent Owner recites “said mixing ruler having an upper end portion for positioning oppositely of said vessel open upper end”. This makes no 
With respect to claim 16, “said mixing ruler” should be –said mixing rulers--, as the preceding language says there are a plurality of them
With respect to claim 20, Patent Owner recites “a lower end portion of said mixing ruler oppositely of said vessel lower end”. This is confusing. The disclosure of the patent describes the mixing ruler having a lower end portion (opposite upper surface 96)  located at the vessel lower end 86. See figures 20 and 21 and col. 13, lines 1-10 of the ‘595 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(b) as being anticipated by US 1,744,328 to Morley.
The patent to Morley teaches an apparatus for preparing and mixing beverages comprising: 
a handheld vessel having 1 (FIG. 1) a closed lower end portion and an
open upper end portion for receiving liquid ingredients, said vessel having an outer surface and inner surface defining a wall of said vessel,
said wall extending between said lower end portion and said

an ingredient mixing guide 5 (FIGS. 2, 3 and 5) for identifying the ingredients (page 2, ll. 35-55) of a selected beverage for mixing in said vessel,
a slot 4 (fig. 1) formed on said wall of said vessel and extending vertically between said lower and upper end portions,
said mixing guide removably positioned in said slot (page 2, ll. 68-85) on said vessel to extend between said lower end portion and said upper end portion,
a plurality of measure lines 6 visible on said mixing guide in spaced relation along the length of said mixing guide between said lower end portion and said upper end portion,
said measure lines each identifying a selected ingredient (page 2, ll. 35-55; FIGS. 2, 3 and 5)
for adding sequentially to said vessel in an amount that fills
the vessel with the ingredient to said measure line identifying the ingredient, and 
said mixing guide detachable (page 2, ll. 68-85) from said vessel after all of the ingredients identified on said mixing guide are added to said vessel.
With respect to claim 2, Morley teaches a plurality of said mixing guides (page 2, ll. 50-60 and 68-85) each having a planar surface for displaying in a graduated scale the ingredients required for preparing a selected beverage (FIGS. 2, 3 and 5), and each of said mixing guides identifying the ingredients of different beverages (page 2, ll. 68-72).
With respect to claim 3, Morley teaches Said mixing guide being interchangeable on said vessel permitting one mixing guide to replace another mixing guide (page 2, ll. 68-85) on said vessel to allow an unlimited number of different beverage ingredients to be displayed on said vessel for mixing in said vessel.
With respect to claim 4, Morley teaches a kit comprising a preselected number of mixing guides in Said vessel, each mixing guide being releasably mounted on said vessel for display of the ingredients for preparing and mixing a beverage associated with each mixing guide  (page 2, ll. 50-60 and 68-85), and each mixing guide including instructions appearing thereon for combining the ingredients in the required order and amount for preparing and mixing a selected beverage (the mixing guides 5 describe the cocktail and further state “shake with ice”).
With respect to claim 5, Morley teaches said mixing guide being an elongated member (FIGS. 2, 3 and 5) for stirring beverage ingredients in said vessel, said elongated member having a length corresponding to the depth of said vessel (see figure 1), said elongated member having opposing planar surfaces, said planar surfaces each bearing a list of the ingredients for preparing a selected beverage (page 2, ll. 35-55), and said elongated member being detachably mounted (page 2, ll. 68-85) on said vessel for display of the beverage ingredients listed on a selected one of said planar surfaces.
The language “for stirring beverage ingredients in said vessel” is intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 6, Morley teaches said elongated member is supported on said vessel in a first position to display the list of ingredients on one of said planar surfaces, and said elongated member supported on said vessel in a second position to display the list of ingredients on the opposite side of said planar surfaces (see figure 1 and page 2, ll. 45-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morley.
Morley teaches all the recited subject matter with exception of explicitly stating that said opposing planar surfaces on said elongated member each including at least two separate list of ingredients for preparing two different types of beverages in said vessel, and each list of ingredients being visibly differentiated from the other list of ingredients appearing on said planar surface so as to distinguish the list of ingredients of one beverage from the list of ingredients of the other beverage identified on said planar surface.
Since Morley teaches that different mixtures are present on alternative sides of the same elongated member 5 (see figures 2, 3 and 5, and page 2, ll. 45-50), and that Morley also teaches different cocktails (page 2, ll. 68-72: “In operation, the user may select, first, the particular formula for the cocktail he desires, and then the particular strip bearing this formula and number of portions he desires to mix.”), It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the elongate members of Morley to have opposing planar surfaces on said elongated member each including at least two separate list of ingredients for preparing two different types of beverages in said vessel, as such is .
Claims 13 and 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morley in combination with US 645,875 to Strauss.
With respect to claim 13, Morley teaches all the recited subject matter, with exception of a measuring ruler identifying the order and amount of each ingredient for a preselected beverage added to said vessel for mixing, and said measuring ruler having an upper end engagable with said vessel open upper end portion to permit said measuring ruler to extend vertically on said vessel outer surface for display of the ingredients for mixing.
The patent to Strauss teaches a handheld vessel having A,  a closed lower end portion and an open upper end portion for receiving liquid ingredients (FIGS. 1, 3), said vessel having an outer surface and inner surface defining a wall of said vessel, said wall extending between said lower end portion and said upper end portion, an ingredient measuring ruler B1-5 (FIGS. 1-5) for identifying the ingredients (page 1, ll. 45-60) of a selected beverage for mixing in said vessel, a slot a (FIGS. 1-3) formed on said wall of said vessel and extending vertically between said lower and upper end portions. Strauss further teaches the measuring ruler B1-5 identifying the order and amount of each ingredient for a preselected beverage added to said vessel for mixing (page 1, ll. 45-60), and said measuring ruler having an upper end engagable with said vessel open upper end portion to permit said measuring ruler to extend vertically on said vessel outer surface for display of the ingredients for mixing (see FIGS. 1-3 and page 1, lines 30-40).
 Thus, Strauss shows that a measuring ruler is an equivalent structure known in the art. Therefore, because these two measuring systems were art-recognized 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. ### is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The publications to Tsui et al., Bensussan and Kosmyna et al. show the current state of the art in liquid measuring devices.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees	/SC/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 11/5/2020 “REISSUE APPLICATION DECLARATION BY THE INVENTOR” (form PTO/AIA /05) which indicates, below the box “by reasons of other errors”, that “If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified”  Emphasis added.